IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44657

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 472
                                                )
       Plaintiff-Respondent,                    )   Filed: May 24, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SCOTTY DALE TURNBULL,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and sentence of fifteen years determinate for murder in the
       second degree, and sentence of fifteen years indeterminate for aggravated battery, to run
       consecutively, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Scott Dale Turnbull pleaded guilty to murder in the second degree, felony, Idaho
Code § 15-5001, 02, 03(g), and aggravated battery, felony, I.C. § 18-903(a). The parties reached
an Idaho Criminal Rule 11(f)(1)(C) plea agreement. Pursuant to the plea agreement, the district
court imposed a fifteen-year determinate sentence and a fifteen-year indeterminate sentence,
respectively, to run consecutively to each other and another unrelated case. Turnbull filed an
I.C.R. 35 motion requesting the district court to run the sentences in this case concurrent to the
unrelated case. The district court denied the I.C.R. 35 motion. Turnbull appeals.



                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of an I.C.R. 35 motion cannot be used as a vehicle to review the underlying sentence
absent the presentation of new information. Id. Because no new or additional information in
support of Turnbull’s I.C.R. 35 motion was presented, the district court did not abuse its
discretion. For the foregoing reasons, the district court’s order denying Turnbull’s I.C.R. 35
motion is affirmed.




                                                2